DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 6/24/2022.
          Claims 1-20 are currently pending.
           Claims 1 and 18 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-20 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 6/14/2022. 

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Danesh et al. (U.S Pub. 20190064307) discloses a measurement sensor profiling summary in relation to a measurement sensor of an electrical measurement system, the measurement sensor being suitable for measuring an electrical property. The profiling summary is generated by obtaining a plurality of profiling results each comprising an estimate of a transfer function of a measurement sensor of the electrical measurement system and a corresponding certainty value indicative of the accuracy of the estimate of the transfer function, wherein the plurality of profiling results are based on estimates of the transfer function of the measurement sensor and corresponding certainty values that were determined by a monitor module of the electrical measurement system during a profiling period of time; and generating a profiling summary based on at least one of the plurality of profiling results (see specification for more details).              Kamath et al. (U.S Pub. 20090192751) discloses a system for calibrating an analyte sensor, the system comprising: a sensor data module configured to receive sensor data from an analyte sensor, the sensor data comprising at least one sensor data point; a reference input module, configured to receive reference data from a reference analyte monitor, the reference data comprising at least one reference analyte value; a processor module configured to match at least one sensor data point with at least one reference analyte value to form a matched data pair, wherein the processor module is further configured to convert sensor data into at least one estimated analyte value utilizing the matched data pair; and an output module configured to display the estimated analyte value within about 10 minutes of receiving the reference analyte value (see specification for more details).
             Kavaklioglu et al. (U.S Pub. 20080208527) discloses a method of detecting an abnormal situation associated with a process plant, comprising: receiving measured data pertaining to a process parameter sensed by at least one sensor device associated with the process plant; determining one or more statistical measures associated with the process parameter using the measured data; and using the one or more statistical measures associated with the process parameter to detect an abnormal situation within the process plant (see specification for more details).
Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/19/2022